Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 15, 2022

                                        No. 04-22-00099-CV

                                      Alfredo Meneses VELA,
                                             Appellant

                                                  v.

                                     Maria Guadalupe VELA,
                                            Appellee

                         From the County Court, Gillespie County, Texas
                                   Trial Court No. 16603CCL
                        Honorable Christopher G. Nevins, Judge Presiding


                                           ORDER
        On March 3, 2022, the trial court reporter filed a notification of late record. On March 14,
2022, the trial court reporter filed a second notification of late record notifying this court that the
reporter’s record was not filed when it was originally due because appellant has failed to pay or
make arrangements to pay the reporter’s fee for preparing the record. It is therefore ORDERED
that appellant provide written proof to this court within ten (10) days of the date of this order that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. The reporter’s record
must be filed no later than ten (10) days after the date appellant’s written proof is filed with this
court. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court